Citation Nr: 0512555	
Decision Date: 05/06/05    Archive Date: 05/18/05

DOCKET NO.  95-38 932	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151, for 
disability claimed to have resulted from a VA hospitalization 
in February 1979.

REPRESENTATION

Veteran represented by:	Kenneth M. Carpenter, Attorney 
at Law


WITNESSES AT HEARING ON APPEAL

Veteran & her mother


ATTORNEY FOR THE BOARD

S. B. Mays, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1972 to April 
1976. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1995 rating decision of the No. 
Little Rock, Arkansas Regional Office (RO) of the Department 
of Veterans Affairs (VA), which denied the benefit sought on 
appeal.  The veteran subsequently perfected her appeal.

In June 1997, the veteran and her mother testified at a 
hearing at the RO, after which the case was forwarded to the 
Board in Washington, DC.  In March 1998, the Board denied the 
veteran's appeal.

The veteran appealed the March 1998 Board decision to the 
U.S. Court of Appeals for Veterans Claims (Court).  In 
November 1998, pursuant to a Joint Motion for Remand 
submitted by the Office of the General Counsel on behalf of 
the Secretary of VA and the veteran's representative, the 
Court ordered that the Board's decision be vacated and the 
case returned to the Board for compliance with the 
instructions set forth in the Joint Motion.  In October 1999, 
the Board obtained additional evidence in connection with 
this appeal, and forwarded a copy of that evidence to the 
veteran's representative.  In November 1999, the veteran's 
representative submitted additional written argument on 
behalf of the veteran, and the case was returned to the Board 
for consideration.  In February 2000, the Board again denied 
the veteran's claim, which decision she again appealed to the 
Court.

In June 2001, pursuant to another Joint Motion for Remand, 
the Court issued an order vacating the Board's February 2000 
decision.  The case was then returned to the Board, and in 
October 2001, the Board wrote to the veteran's representative 
and gave him 90 days within which to provide any additional 
evidence or argument in support of the veteran's appeal.  In 
January 2002, the Board received additional written argument 
from the veteran's representative, after which the case was 
forwarded to the Board for consideration.


In a March 2002 decision, the Board again denied compensation 
under § 1151, and the veteran appealed that decision.  The 
Court's August 2003 Order, based on a Joint Motion, vacated 
the March 2002 Board decision and remanded the matter to the 
Board for consideration of the Veterans Claims Assistance Act 
of 2000 (VCAA).  By a March 2004 letter, the Board advised 
the veteran, through her attorney, that she had additional 
time in which to supplement the evidence and argument before 
the Board.  The attorney's May 2004 submission was associated 
with the claims folder.  

In July 2004, the Board remanded the case to allow the RO to 
fully comply with VCAA, and in September 2004, the veteran 
was provided a VCAA letter.  The case has since been returned 
to the Board for appellate review.


FINDINGS OF FACT

1.  All information and evidence necessary for an equitable 
disposition of the issue decided herein has been obtained.

2.  For purposes of this appeal only, the Board accepts as 
true the veteran's allegation that she was raped during a VA 
hospitalization in February 1979.

3.  For purposes of this appeal only, the Board considers the 
February 1979 rape to have occurred as a result of VA 
hospitalization, as the term "hospitalization" is defined for 
purposes of awarding benefits pursuant to 38 U.S.C.A. § 1151.

4.  The veteran did not incur additional disability as a 
result of a February 1979 rape during a VA hospitalization.




CONCLUSION OF LAW

Compensation under 38 U.S.C.A. § 1151 for additional 
disability resulting from February 1979 VA treatment is not 
warranted.  38 U.S.C.A. §§ 1151, 5107 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 3.358, 3.800 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

By letter dated in September 2004, the RO advised the veteran 
of the enactment of the VCAA.  The veteran was advised that 
VA would make reasonable efforts to help her get the evidence 
necessary to substantiate her § 1151 claim, but that she must 
provide enough information so that VA could request any 
relevant records.  The veteran was advised of the evidence 
received and was requested to provide authorization for the 
release of any additional private medical records.  The 
veteran was also asked to identify any additional information 
or evidence that she wanted VA to try and obtain.  

The June 1995 rating decision, the October 1995 statement of 
the case (SOC), the March 1996 supplemental statement of the 
case (SSOC), the August 1997 SSOC, and the November 2004 
SSOC, collectively notified the veteran of the relevant laws 
and regulations and essentially advised her of the evidence 
necessary to substantiate her § 1151 claim.  The November 
2004 SSOC specifically set forth the regulations pertaining 
to VA's duty to assist, thus notifying the veteran of her and 
VA's respective obligations to obtain different types of 
evidence.  These documents also advised the veteran of the 
evidence of record, adjudicative actions taken, and of the 
reasons and bases for denial.  

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim. 

The Board finds that the VCAA notice requirements have been 
satisfied by virtue of a letter sent to the veteran in 
September 2004.  This letter fully provided notice of 
elements (1), (2), and (3), see above, and, by virtue of the 
rating decision on appeal, the statement of the case (SOC), 
and the supplemental SOC (SSOCs), she was provided with 
specific information as to why this particular claim was 
being denied, and of the evidence that was lacking.  

Finally, with respect to element (4), the Board notes that 
the RO's September 2004 letter contained a specific request 
that the veteran send any evidence to VA in her possession 
that pertains to the claim.  There is no allegation from the 
veteran that she has any evidence in her possession that is 
needed for a full and fair adjudication of this claim.  The 
Board finds that, because each of the four content 
requirements of a VCAA notice has been met, any error in not 
providing a single notice to the appellant covering all 
content requirements was harmless.  See, e.g., 38 C.F.R. § 
20.1102 (2004); Mayfield, supra.  

The Board acknowledges the representative's argument, as set 
out in May 2004 letter and April 2005 letters, with respect 
to the timing of VCAA notice.  The Board notes that the 
Court's decision in Pelegrini II, held, in part, that a VCAA 
notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  That was legally impossible in the circumstances 
of this case, where the claim was adjudicated in 1995.  
However, the claimant still has the right to VCAA content 
complying notice and proper subsequent VA process, and that 
has been done, as discussed above.  The Board finds that any 
defect with respect to the timing of the VCAA notice 
requirement was harmless error.  See Mayfield, supra.  
Although the notice provided to the veteran in 2004 was not 
given prior to the first adjudication of the claim, the 
content of the notice fully complied with the requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), and, after the 
notice was provided, the case was readjudicated and an 
additional SSOC was provided to the veteran in November 2004.  

With respect to the VA's duty to assist, the RO obtained the 
evidence identified by the veteran.  The claims folder 
contains evidence from the Southwestern Institute, the Social 
Security Administration (SSA), the University of Arkansas 
Hospital, S.H.A.P.E, and Dr. Collins/Loyola University 
Medical Center.  Service medical records and treatment 
records from the VA medical facility in Little Rock are of 
record.  The veteran was afforded a general medical and a 
mental examination for VA purposes in September 1993.  The 
veteran did identify February 1993 treatment from the 
Jefferson Regional Medical Center, however, after a request 
for records was made, the hospital indicated that it had no 
record of any 1993 admissions for the veteran.  Thus, 
additional attempts to obtain such records would be futile.  
Accordingly, the Board finds that VA has satisfied its duty 
to notify and to assist pursuant to the VCAA.  See 38 
U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. § 3.159(b) 
(2004); Pelegrini II; Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

Compensation Claim, pursuant to 38 U.S.C.A. § 1151

The Board has reviewed all the evidence in the veteran's 
claims folder, which includes, but is not limited to service 
medical records, VA treatment records, examination reports, 
and hospitalization reports; as well as private medical 
evidence, a lay statement, the veteran's statements, and 
personal hearing testimony.  The Board will summarize the 
relevant evidence where appropriate, and the Board's analysis 
below will focus specifically on what the evidence shows, or 
fails to show, on each claim.  

The veteran contends that she is entitled to compensation 
benefits under the provisions of 38 U.S.C.A. § 1151, because 
of an alleged rape during a February 1979 VA hospitalization.

Pursuant to 38 U.S.C.A. § 1151, where a veteran suffers 
injury or aggravation of an injury as a result of VA 
hospitalization or medical or surgical treatment, not the 
result of the veteran's own willful misconduct or failure to 
follow instructions, and the injury or aggravation results in 
additional disability or death, then compensation, including 
disability, death, or dependency and indemnity compensation, 
shall be awarded in the same manner as if the additional 
disability or death were service-connected.  See also 38 
C.F.R. §§ 3.358(a), 3.800(a).

The regulations provide, in pertinent part, that, in 
determining whether additional disability exists, the 
veteran's physical condition immediately prior to the disease 
or injury on which the claim for compensation is based is 
compared with the physical condition subsequent thereto.  
With regard to medical or surgical treatment, the veteran's 
physical condition prior to the disease or injury is the 
condition which the medical or surgical treatment was 
intended to alleviate.  38 C.F.R. § 3.358(b)(1).  
Compensation is not payable if additional disability or death 
is a result of the continuance or natural progress of the 
injury or disease for which the veteran was hospitalized 
and/or treated.  38 C.F.R. § 3.358(b)(2).

Further, the additional disability or death must actually 
result from VA hospitalization or medical or surgical 
treatment, and not be merely coincidental therewith.  In the 
absence of evidence satisfying this causation requirement, 
the mere fact that aggravation occurred will not suffice to 
make the additional disability or death compensable.  38 
C.F.R. § 3.358(c)(1), (2).

In addition, compensation is not payable for the necessary 
consequences of medical or surgical treatment properly 
administered with the express or implied consent of the 
veteran or, in appropriate cases, the veteran's 
representative.  "Necessary consequences" are those which are 
certain or intended to result from the VA hospitalization or 
medical or surgical treatment.  Consequences otherwise 
certain or intended to result from a treatment will not be 
considered uncertain or unintended solely because it had not 
been determined, at the time consent was given, whether that 
treatment would in fact be administered.  38 C.F.R. § 
3.358(c)(3).

Finally, if the evidence establishes that the proximate cause 
of the injury suffered was the veteran's willful misconduct 
or failure to follow instructions, the additional disability 
or death will not be compensable, except in the case of a 
veteran who is incompetent.  38 C.F.R. § 3.358(c)(4).

So as to avoid possible misunderstanding as to the governing 
law, the Board notes that earlier interpretations of the 
statute and regulations required evidence of negligence on 
the part of VA, or the occurrence of an accident or an 
otherwise unforeseen event, to establish entitlement to 38 
U.S.C.A. § 1151 benefits.  See, e.g., 38 C.F.R. § 3.358(c)(3) 
(1994).  Those provisions were invalidated by the United 
States Court of Veterans Appeals (now the United States Court 
of Appeals for Veterans Claims), in the case of Gardner v. 
Derwinski, 1 Vet.App. 584 (1991).  That decision was affirmed 
by both the United States Court of Appeals for the Federal 
Circuit, in Gardner v. Brown, 5 F.3d 1456 (Fed. Cir. 1993), 
and the United States Supreme Court, in Brown v. Gardner, 513 
U.S. 115 (1994).

In March 1995, the Secretary published an interim rule 
amending 38 C.F.R. § 3.358 to conform to the Supreme Court 
decision.  The amendment was made effective November 25, 
1991, the date the Gardner decision was issued by the Court 
of Veterans Appeals.  60 Fed. Reg. 14,222 (March 16, 1995).  
The interim rule was later adopted as a final rule, 61 Fed. 
Reg. 25,787 (May 23, 1996), and codified at 38 C.F.R. § 
3.358(c) (1999).

Subsequently, Congress amended 38 U.S.C.A. § 1151, effective 
for claims filed on or after October 1, 1997, to preclude 
benefits in the absence of evidence of VA negligence or an 
unforeseen event.  Pub. L. No. 104-204, § 422(a), 110 Stat. 
2926 (1996); see also VAOPGCPREC 40-97 (Dec. 31, 1997).

Since the veteran's claim was filed before October 1997, it 
must be adjudicated in accord with the earlier version of 38 
U.S.C.A. § 1151 and the May 23, 1996, final regulation.  
Thus, evidence of an unforeseen event or evidence of VA 
negligence is not required for this claim to be granted.

Given the nature of the veteran's contentions, initial 
consideration must be given to the question of whether a rape 
may be considered to have actually occurred as she maintains.  
Contemporaneous records from the hospitalization in question 
document that the veteran reported to VA hospital authorities 
she was raped, and a physical examination of her at the time 
confirmed her recent intercourse.  The evidence also shows 
that police authorities were brought into the case, but the 
record does not make clear whether any formal investigation 
was launched, and no conclusions from any such investigation 
are documented.  Since no specific conclusions regarding this 
incident have been obtained from independent sources, it is 
left to the Board as a finder of fact to determine whether 
the veteran may be considered to have been raped during her 
hospitalization upon consideration of all pertinent evidence.

Clearly, a matter as serious as rape is not one to be taken 
lightly.  The Board notes, however, that prior to the 
hospitalization in question, the veteran was described as 
having problems with her sexual adjustment and she admitted 
to prior casual sexual encounters.  The record also shows 
that the veteran has not given a consistent account over the 
years concerning the circumstances of this incident.  This 
raises some question as to whether the assault the veteran 
describes took place.  In view of this, the Board hesitates 
to fully endorse her allegations, but in order to afford the 
veteran the benefit of every doubt, for purposes of this 
appeal only, we will proceed with our analysis as if a rape 
had occurred.

Having concluded for purposes of this appeal that a rape 
occurred, the Board will next consider the requirement set 
out in the June 2001 Joint Motion and Order to consider the 
applicability of VA General Counsel Precedent Opinion 7-97 to 
this case.  VAOPGCPREC 7-97.  In that precedent opinion, the 
question was addressed as to whether 38 U.S.C.A. § 1151 
applies to disabilities incurred during hospitalization but 
which are unrelated to a program of medical treatment.  In 
that opinion, it was held that compensation was not limited 
to injuries resulting from the provision of hospital care and 
treatment, but may encompass injuries resulting from risks 
created by any circumstances or incidents of hospitalization.  
As an example, it was explained that an injury caused by a 
fall may be considered a result of hospitalization where the 
conditions or incidents of hospitalization caused or 
contributed to the fall or the severity of the injury.  
Further, it was explained that in individual cases, the 
question whether an injury resulted from hospitalization is 
essentially an issue of fact to be determined by the fact 
finder upon consideration of all pertinent circumstances.  In 
this regard, however, it also was suggested that when, for 
example, the cause of a fall during VA hospitalization cannot 
be determined, the benefit of the doubt doctrine in 38 
U.S.C.A. § 5107 may militate in favor of a conclusion that 
the fall was attributable to the circumstances or conditions 
of hospitalization.

As discussed earlier, the Board is accepting for purposes of 
this appeal only that the veteran was raped during her 1979 
VA hospitalization.  Since a hospital environment is one in 
which there is a reasonable expectation of greater security 
than in most other environments, the Board will also presume 
for purposes of this appeal, that the rape occurred as a 
result of risks created by the circumstances of that 
hospitalization.  Thus, proceeding on the assumption in this 
case that the veteran was raped, and that this rape occurred 
as a result of VA hospitalization as that is defined for 
purposes of awarding benefits pursuant to 38 U.S.C.A. § 1151, 
what remains necessary in this case to award the benefit the 
veteran seeks is a showing that she sustained additional 
disability as a result of this rape.

The Board next turns to a review of the relevant medical 
evidence in this case.  The veteran has a long-standing 
history of psychiatric treatment and hospitalizations.  The 
earliest dated psychiatric records are dated in April 1977.  
At the time, the veteran underwent a psychological evaluation 
having been referred from an outpatient therapist who was 
evidently treating the veteran for problems arising from 
drinking and depression.  The psychologic testing results 
were interpreted as consistent with individuals who had a 
poor family adjustment and problems centering around sexual 
adjustments.

The veteran's first VA psychiatric hospitalization took place 
between March and April 1978.  Information obtained at that 
time revealed that the veteran had been born with a cleft 
palate which resulted in social alienation and a feeling of 
inferiority during her childhood.  She apparently began 
drinking alcohol during her military service, then stopped 
this activity in December 1977 when she attended Alcoholics 
Anonymous.  At about this time, the veteran apparently began 
hearing condemnatory voices and experiencing delusions of 
affiliation with various people in her past, although the 
immediate reasons for her hospitalization were feelings of 
depression with thoughts of suicide.  While hospitalized, the 
veteran's affect apparently improved rapidly and she showed 
no evidence of suicidal ideation. Nevertheless, she was 
considered to express great dependence on others to make 
decisions for her when confronted with life's situations, and 
although she had developed greater insight into this problem, 
she had not yet managed to maintain herself independently.  
In addition, testing reportedly revealed that the veteran had 
difficulties with chronic non-assertiveness and trouble 
developing trusting relationships.  Her discharge diagnosis 
was passive-dependent personality with ethanol abuse and 
suicidal gesture.

The veteran's next VA hospitalization occurred between mid- 
April 1978 and May 1978.  The veteran was brought to the 
hospital by her parents after they observed her running 
around at home with knives, in what was interpreted as 
attention seeking behavior.  Although the veteran was 
described in these records as having a clear sensorium, her 
affect was described as immature, and her speech had a 
whining tone.  She was further described as moping around the 
ward without much talking during her hospital course and 
exhibiting a negative attitude toward suggestions.  She 
evidently continually abused privileges by coming in too late 
from her privilege hours, and it was also noted that the 
veteran considered herself to have become engaged to marry a 
former patient during this hospitalization.  This occurred 
"via correspondence through the bars on the porch on the 
Ward."  She was discharged after hospital staff observed her 
to get into the car of the "ex-patient fiancée" and drive 
away.  The discharge diagnosis was immature personality with 
passive dependent traits.

The veteran was next hospitalized between August and 
September 1978.  At the time of that admission the veteran 
complained of hearing voices and doing things she could not 
remember.  She also reported that she had gotten married 
since her last admission, but that she was seeking an 
annulment.  On admission, the veteran's associations were 
described as loose, her speech was pressured, and it had a 
nasal tone to it.  She also displayed an agitated motor 
behavior and complained of auditory hallucinations.  During 
this hospitalization, it was documented that the veteran's 
behavior required that she be restrained for a period of time 
and that she was treated with milieu, individual and 
occupational therapy, as well as by medications.  The 
hospital summary reflects that there was a gradual resolution 
of the veteran's psychiatric episode, and as she apparently 
did well on a seven day leave home and at her place of 
employment, she was discharged.  The pertinent diagnoses were 
immature personality with passive dependent traits and acute 
psychotic episode.

The veteran was hospitalized again from November 3 to 
November 9, 1978.  At that time, she was complaining of 
paralysis of her hands, which was apparently an effect of the 
medication she had been taking in excess of the prescribed 
dose.  At the time of her admission, the veteran was 
described as poorly groomed, very rigid, and staring during 
the interview with constant eye contact.  As her medication 
was adjusted, however, she regained full and unhampered use 
of her hands, and she was discharged in less than a week.

The veteran was next hospitalized in February 1979, and it 
was during this hospitalization that the veteran contends she 
was raped.  Her chief complaints on this admission were 
insomnia, as well as crying episodes.  She also demonstrated 
what was described as various hysterical neurotic tendencies, 
and she complained of free-floating anxiety and vague 
feelings of fear.

An examination of the progress notes made during this 
hospitalization shows that on admission to the hospital the 
veteran's mother, who was present at her admission, indicated 
that the veteran had been going to a mental health clinic 
daily, but had gotten much worse the previous day.  She had 
irrelevant speech the night before, fear of her neighbors and 
a poor memory for recent events. She had also admitted to 
hallucinations.  The diagnosis by the admitting physician was 
organic brain syndrome with "psych" and schizophrenia.

The next morning, at 6 a.m., the veteran told a nurse that 
the previous night, just before lights out, a man came into 
her room and raped her.  Various statements were obtained by 
hospital staff in connection with this incident, and in the 
afternoon, following her medical evaluation, the veteran was 
transferred to another building.  At that time, her 
conversation was described as irrelevant, broke, loose and 
tangential.  Her affect was markedly flat and she had some 
difficulty performing simple requests.  Her condition was 
described as "acutely psychotic." She was also hostile at 
times during the evening, using foul language, and following 
a male patient around.  Another patient reported her talking 
about sex around him.  After the veteran attempted to get in 
bed with another female patient, her bed was moved and she 
began talking of cutting herself with a knife.  She was 
placed in restraints for her own protection.

The next morning, the veteran remained in restraints except 
to go to the bathroom, and continued to moan aloud, gurgle 
and demonstrate bizarre behavior.  She was medicated with 
Thorazine and in the afternoon she was described as in much 
better control and interacting appropriately.  The assessment 
was of decreasing psychosis.

Approximately one week after her admission, the veteran's 
mental condition was evaluated.  She stated that she was 
doing quite well and was receptive to returning home with her 
parents in the morning.  On observation, the examining doctor 
noted that she had been reported to be quite seductive and 
hysterical on the ward and that several incidents were 
reported to have occurred with male patients.  The doctor 
spoke with her concerning these inappropriate subtle or overt 
presentations, to which she was described as responding by 
reacting quite naively.  Nevertheless, the doctor noted that 
he felt she was aware of some of her actions, and that she 
was quite child-like and had a hysterical character, 
identified as dramatic and seductive, as well as some 
dependent characteristics.  The assessment was of a passive 
dependent personality with hysterical characteristics.  She 
was discharged the following day, February 9, 1979.  The 
report of her hospitalization concluded that "[a]t the time 
of discharge, we felt that [the veteran] had fully 
compensated to her normal state of health and was 
subsequently discharged."

Records dated from the years immediately following this 1979 
hospitalization include those from a March 1980 to April 1980 
VA hospitalization, and from a March to April 1981 VA 
hospitalization.  Records from these hospitalizations fail to 
include any comments regarding the 1979 rape, nor do they 
attribute any findings to that incident.  The 1980 
hospitalization occurred when the veteran presented to the 
hospital complaining that she could not eat, and that her 
nerves were "like hell."  She also expressed verbal hostility 
toward her mother.  The admitting diagnosis was rule out 
schizophrenia.  Other information obtained from the veteran 
revealed that a November 1979 marriage ended in an annulment 
in January 1980, but that she was on good terms with this 
former husband.  She indicated that she had lived with her 
parents since January 1980, but that her relationship with 
her mother was poor. She blamed her mother for her present 
condition, which she indicated to be lack of self-worth and 
utter confusion.  [Evidently, the veteran had pulled some of 
her mother's hair out on the morning of the admission, and 
when describing this, the veteran's raised her voice to the 
point of shouting and pounded her fist on the table.]  The 
veteran's behavior was described as resembling a temper 
tantrum, and it was considered that she was denying 
responsibility for her actions by placing blame on others.

During this hospitalization, the veteran was apparently 
visited by her former husband, from whom she got an 
annulment, and she was described as in better contact during 
this admission than previously.  She was considered 
cooperative, although she still exhibited some passive- 
aggressive impulses and what was described as childish and 
inappropriate behavior.  While hospitalized, the veteran's 
appetite improved, and she made some progress in her job and 
apartment search.  She was discharged to live in a "half way 
house."

The veteran's last hospital admission of record occurred from 
March to April 1981.  She was brought into the hospital with 
complaints that she was "depressed & acting crazy."  She was 
described as having "a bit of speech pressure and movement," 
as well as "some word salad."  The admitting diagnosis was 
acute schizophrenia. A subsequent psychological assessment 
revealed that the veteran was considered to have a passive 
dependent personality and hysterical features.  A history 
that was taken revealed that prior to that January, the 
veteran had apparently been employed in secretarial work, but 
had been living in "half- way houses" up until three weeks 
prior to her admission when she lived with people whom she 
identified, or considered, as step parents.  They brought her 
to the hospital because she had become increasingly nervous 
with frequent episodes of acute agitation. During the course 
of this admission, the veteran eventually came to be 
described as being "fairly appropriate" and "socializing 
well."  After slightly more than one week in the hospital, 
the veteran believed she had reached maximum hospital 
benefits and sought a discharge.  This was granted, with the 
final primary diagnosis entered as hysteria.  The secondary 
diagnosis was schizophrenia in remission.

Following this hospitalization, the record is essentially 
devoid of relevant treatment records.  Although in 1997, the 
veteran apparently presented herself to VA psychiatric 
medical personnel, once it became clear that she was not 
interested in treatment, but was more concerned with 
resolving a claim for benefits, no follow-up was undertaken, 
and she was referred to the VA regional office.

As the foregoing account makes clear, there is little in the 
way of medical evidence directly addressing the specific 
question of whether the veteran sustained additional 
disability as a consequence of her 1979 rape.  Those 
treatment records associated with the claims folder from the 
period after the veteran's 1979 hospitalization, fail to 
include any in which those treating her set out their opinion 
that the veteran's condition had been made worse as a 
consequence of her rape or that she sustained additional 
disability because of it.  Indeed, the record is essentially 
silent with respect to the rape and its impact until the 
1990's.

In October 1992, in the context of what appears to be a claim 
for benefits from the Social Security Administration, the 
veteran underwent an evaluation by a psychologist from 
Southwestern Institute.  The report that was generated by 
this evaluation includes a description of the veteran's work 
history, her childhood, and various aspects of her medical 
history.  In this document, the veteran is reported to have 
described herself as growing up in an emotional desert, a 
loner and isolated from other students.  This was apparently 
considered to be a consequence of various things, including a 
father who "related to no one," a mother with whom she had a 
personality clash, and a cleft palate with a severe speech 
impediment that was not corrected until adulthood.  The 
veteran also related having started drinking alcohol in 
service, becoming more dependent on it as time went by.  
Further, the evaluator went on to recount that the veteran 
was hospitalized in the 1970's, and that he understood that 
the veteran, while a patient in 1979, was raped by another 
patient.  The evaluator wrote that this resulted in "even 
more fear of men and increased social isolation."  The 
veteran apparently then went on to relate that when she 
worked in the 1980's she shut out men totally and lived in 
total isolation.

At the time of the evaluation, the veteran was considered to 
be intolerant of public places, as well as suspicious and 
distrustful, particularly of men.  She was thought to 
"exhibit a mild post traumatic stress disorder much of her 
life having been markedly stressful."  Further, the veteran 
was considered to have had no contact with men since a second 
failed marriage in 1979, which was annulled because she could 
not tolerate a sexual relationship.  Evidently, the veteran 
only felt safe at Alcoholics Anonymous meetings.  Following 
psychological testing, the examiner made the following 
comments:

This young woman has had a lifetime of 
pain and emotional distress.  She had an 
unhappy childhood, aggravated by her 
cleft palate and inexperiences in forming 
any close emotional relationships.  She 
was then exploited by her first husband, 
running away and joining the Army and 
being introduced to alcohol.  This gave 
her emotional relief that she had not 
experienced before and she became almost 
immediately dependent on the alcohol.  As 
long as she was drinking, she did not 
experience as much emotional pain but 
gradually lost her capacity to adequately 
function. She was then repeatedly 
hospitalized and on one of these 
occasions raped. This further aggravated 
her situation and created the image of a 
dangerous world in which she lived.  She 
functioned marginally for a few more 
years, then beginning drinking once more, 
finally becoming sober and holding on to 
her sobriety only by creating a very safe 
and supportive cocoon.  As long as she 
does nothing more than go to AA and 
remains in the protection of her home, 
she does adequately.  Even the thought of 
going out in public creates an image of 
alcohol being needed to tranquilize her 
fear.  Underlying all of this is a 
multitude of emotional problems that 
involve a borderline psychotic condition 
with marked schizotypal tendencies, 
anxious depression, paranoid ideation and 
social isolation. . . .

Other evidence from the 1990's includes a portion from the 
decision to award the veteran benefits from the SSA.  This 
shows that another evaluation of the veteran was conducted by 
a psychiatrist (Dr. Stillwell) in October 1992, which 
resulted in diagnoses of major depressive disorder, 
recurrent; dysthymia; alcohol dependence in remission; 
anxiety disorder; personality disorder, mixed with borderline 
and avoidant features and status post cleft lip and palate 
repair.  This physician stated the veteran had severe self-
esteem problems stemming from a congenital birth defect which 
caused significant impairment in social maturation and a 
general failure at social and sexual relationships all of her 
life.

In September 1993, the veteran was afforded a psychiatric 
examination for VA purposes.  The report from this 
examination revealed that she described her first experience 
with alcohol in the service and indicated that it had an 
extraordinary effect on her.  Currently, she stated, "I have 
a lot of anxiety, fears, nightmares, severe nervousness, 
hate.  I haven't been drinking for six months.  I don't like 
to be in public places, but I'm comfortable in AA . . ."  She 
reported her last marriage was in January 1993, but that she 
separated from this husband less than a month later.  On 
examination, she was oriented to time, place, and person, and 
in good touch with reality.  Her speech was completely 
coherent, memory good, and her intelligence was considered as 
probably above average.  She was preoccupied with her long 
history of alcoholism and psychological problems, and her 
emotional reaction during the interview was described as 
mildly anxious, "probably because she wanted to make sure 
that I had her complete history."  The examiner summarized 
her condition:

[Her] most obvious diagnosis is alcohol 
dependence.  Although she has not had a 
drink for several months, she has abused 
[alcohol] for some 20 years.  In 
addition, she meets the criteria for 
Social Phobia, in that she experiences 
considerable anxiety when confronted with 
social situations. . . . Finally, I 
believe that [the veteran's] way of 
relating to people is chronically 
maladaptive and meets the criteria for 
Personality Disorder.

The diagnoses were alcohol dependence (in remission); social 
phobia; and personality disorder, NOS, with schizoid, 
avoidant, and borderline features.

In August 1999, the Board sought an independent medical 
opinion from a specialist in psychiatry.  The letter 
requesting an opinion noted several enclosures, including the 
claims folder.  The specialist was asked to review the 
complete records contained in the claims folder and answer 
the following question:  "Did the veteran incur additional 
psychiatric disability during her hospitalization by VA in 
February 1979?"  The specialist was asked to compare the 
veteran's mental condition immediately prior to her 
hospitalization with her subsequent, post hospitalization, 
mental condition.  If additional disability was found, the 
specialist was asked to comment on whether this was a 
continuation or the natural progression of the veteran's 
psychiatric disorder.

In October 1999, a response to the Board's request was 
received from a physician at the Department of Psychiatry and 
Behavioral Neurosciences at the Loyola University Medical 
Center in Chicago.  This physician wrote that she reviewed 
the available medical records of the appellant and identified 
the issue as "whether an alleged rape occurring during the 
appellant's treatment at a [VA facility] worsened her 
psychiatric illness."  Her response included the observation 
that the veteran's symptoms prior to the February 1979 
hospitalization were "protean and included substance abuse, 
depression, psychosis, confusion, social withdrawal and 
inappropriate behavior (some of it sexual)."  Following 
service, it was observed that in subsequent psychiatric 
admissions, the veteran did not demonstrate such extreme 
severity of symptoms as she had in admissions in 1978 and in 
February 1979, and that the frequency of the veteran's 
admissions decreased over time as well.  This physician went 
on in her assessment as follows:

It is difficult to elaborate on the 
medical principles involved given the 
records of medical care provided to me.  
A rape occurring on a psychiatric 
inpatient unit is an obvious horror.  
Female patients such as the appellant, 
who are sexually inappropriate as a 
symptom of their illness are at 
particular risk.  The possibility of 
proving or disproving that the rape 
occurred is extremely unlikely.  [Though] 
the gynecological exam performed after 
the alleged assault indicated the 
appellant had had recent intercourse and 
a sexually transmitted disease, it does 
not address whether the intercourse was 
consensual.  Intuitively, one would 
assume the appellant's clinical condition 
would worsen after such a traumatic 
event, as did hers.  However, her 
confused and disorganized behavior 
cleared by the time of her discharge 8 
days later.  The most common long-term 
sequelae of a traumatic event would be 
the development of a post-traumatic 
stress disorder superimposed on her 
previous psychiatric condition.  This 
additional diagnosis would worsen her 
clinical course and prognosis.  I find 
nothing in the records to indicate this 
occurred.  It is clear rather that the 
number of admissions and severity of her 
symptoms diminished in subsequent years.

In light of same, given the available 
documentation, the patient's psychiatric 
illness did not appear to worsen as a 
result of the alleged rape occurring 
during the [February 1979] admission.

Certainly all the medical evidence addressing the question of 
whether the veteran incurred additional disability as a 
result of a 1979 rape has probative value as it has been 
provided by competent medical professionals.  Likewise, those 
medical personnel whose comments address this question 
expressed some familiarity with the veteran's circumstances 
and have evidently offered their best assessment of it.  In 
this regard, the record obviously containing the most 
favorable evidence from the point of view of the veteran's 
claim is the psychologist's October 1992 report.  In 
particular, this document includes various comments that the 
veteran's rape resulted in an increased fear of men and her 
social isolation, and that the rape further aggravated her 
situation.

In assessing the relative weight to be accorded this report, 
however, two significant factors must borne in mind.  First, 
it must be recalled that this report was not written with the 
specific intention of describing whether or not the veteran 
incurred additional disability as a result of the 1979 rape.  
Rather, the purpose of the evaluation appears simply to have 
been to describe the veteran's present psychological 
impairment for purposes of SSA benefits determination.  Thus, 
while the report includes various comments that when read in 
isolation are favorable to the veteran's claim for VA 
benefits, there remains a question as to whether this 
evaluator would have written his report in the same way had 
he been specifically addressing the question at issue in this 
appeal.

The second factor that must be considered in weighing the 
probative value of this report for purposes of the veteran's 
appeal is the absence of a factual predicate in the record 
that actually supports those comments that may be construed 
as favorable to the veteran's claim.  While as previously 
discussed, comments are included in this evaluation report 
that the veteran's rape "resulted in even more fear of men 
and even increased social isolation"; that it "further 
aggravated her situation and created the image of a dangerous 
world in which she lived"; and that the veteran "has feelings 
of suspiciousness and distrust, particularly of men" as a 
result of the rape, these assertions are not supported by 
contemporaneous clinical records or other history set out in 
the record.  The Board reiterates that the medical treatment 
records dated since 1979 are completely silent with respect 
to the rape and include no suggestion that any of the 
veteran's symptoms or complaints were related to that 
incident.  Indeed, a history taken during a 1991 counseling 
session reflects that inquiry was specifically made as to 
whether the veteran endured sexual or physical abuse and none 
was mentioned.  In addition, the contents of the 1992 
psychiatrist's report for the SSA determination reflects that 
the veteran's problems stem from a congenital birth defect 
which was considered to have caused her impairment in social 
maturation and her general failure at social and sexual 
relationship all her life.  The February 1979 rape does not 
appear to have been implicated at all in these conclusions.

Further, while the individual conducting this evaluation 
inserted the remark that he thought the veteran exhibited a 
mild post-traumatic stress disorder (PTSD), it was not made 
clear that this was considered a consequence of the rape, 
since this comment was further explained by the observation 
that the veteran's entire life had been stressful.  Moreover, 
because PTSD was not included among the various conditions 
this evaluator considered to be consistent with the many 
psychological tests he administered, it is questionable as to 
whether he actually intended his comments regarding the signs 
of a mild PTSD to reflect his formal diagnosis of that 
condition.  Moreover, PTSD was not identified on the VA 
psychiatric examination in 1993, the independent medical 
opinion or elsewhere in the extensive clinical record.  

In contrast to this October 1992 evaluation, the 1999 opinion 
provided by a specialist in psychiatry had as its purpose the 
investigation of the question at issue in this appeal, 
whether the veteran's 1979 rape resulted in additional 
disability.  After considering the veteran's entire claims 
folder, it was the specific conclusion of this specialist 
that the records did not reflect that the veteran's 
psychiatric illness worsened as a result of the alleged 1979 
rape.  This conclusion was supported by the observation that 
the evidence showed that both the severity of the veteran's 
symptoms and the number of her admissions diminished in the 
years after 1979.  This observation is supported by the 
medical evidence the Board summarized earlier in this 
decision and is consistent with these records showing there 
have been no periods of inpatient treatment since 1981.  
Although the veteran may have experienced a temporary 
exacerbation of her conditions shortly after her rape, as 
this expert concedes, the record confirms that such 
exacerbation resolved by the time of her discharge in 1979, 
and the absence of treatment or hospitalization after 1981 
further supports this expert's ultimate conclusion.  While 
the representative has argued that the specialist may not 
have had the entire record since she referred to the 
"available records", the opinion request letter in August 
1999 shows that the available records included the claims 
folder, which contained all of the evidence of record at that 
time.  As noted in the VCAA discussion, all available 
evidence has been gathered and the critical evidence of 
record was available for the specialist to review in 1999.  
This would include the 1992 psychologist's report. 

After considering all the evidence, the Board believes that, 
with respect to the question of whether the veteran developed 
additional disability as a result of a 1979 rape, greater 
evidentiary weight must be given to the actual treatment 
records dated after 1979, which fail to include any comments 
of attribution of impairment to the rape, and to the 1999 
psychiatrist opinion addressing the specific question at 
issue that concluded the veteran did not incur additional 
disability as a result of her 1979 rape.  This being so, the 
preponderance of the evidence is against finding that the 
veteran has presented a basis upon which to establish her 
entitlement to benefits pursuant to 38 U.S.C.A. § 1151 and 
her appeal is denied.

In reaching this decision, the Board notes the various 
arguments presented on behalf of the veteran by her 
representative.  Although he seems to have concluded that the 
record shows that the veteran was diagnosed to have PTSD due 
to the rape, as the Board explained above, this does not 
appear as a formal diagnosis, has not been confirmed by 
subsequent clinical evaluations and reviews, and in any 
event, it appears to have been considered a result of the 
veteran's stressful life in general, rather than to a rape.

Further, the veteran's representative also seems to believe 
he should have received prior notice of the wording of the 
question that the Board sought answered in the medical 
opinion it obtained in this case.  Clearly, however, 
obtaining such an opinion is a matter solely within the 
Board's discretion, and we know of no obligation to consult 
with any veteran's representative prior to obtaining such an 
opinion.  In any case, after the opinion was received, the 
veteran's representative was given a copy of the opinion and 
an opportunity to provide additional evidence or argument 
addressing it.

The veteran's representative also appears to argue that the 
criteria for an award of benefits provided by 38 U.S.C.A. § 
1151 are met in this case since it is shown that the 
diagnoses of the veteran after the rape, differed from her 
diagnoses prior to the rape.  The logic of this argument is 
obviously flawed.  Clearly, the fact that "B" followed "A", 
in no way establishes that "A" caused "B."  Similarly, in 
this case, the fact that the diagnosis considered to account 
for the veteran's symptoms has changed over the years and may 
have changed after the 1979 rape in no way addresses whether 
the rape accounts for those changes.

Another argument advanced by the veteran's representative is 
that he considers the conclusion reached by the expert in her 
1999 opinion to have been expressed in such tentative 
language as to render the opinion meaningless.  He 
specifically cites the language to the effect that the 
veteran's condition "did not appear to worsen."  This 
conclusion, however, is certainly clear enough to the 
undersigned.  This physician is understood to mean that her 
review of the records gives the appearance that the veteran's 
symptoms did not get worse.  Such language is clearly 
appropriate, since that is what records do, they give the 
appearance of, or reflect the condition to which they relate.  
This representative also seems to argue that this expert 
actually concludes the veteran's condition worsened as a 
result of a rape.  As explained above, this expert allowed 
for only a temporary exacerbation of the veteran's condition 
immediately after the rape.  Her opinion cannot be reasonably 
read as concluding the veteran sustained additional 
disability as a result of the rape.

As previously stated, under the circumstances described 
above, the Board concludes that the preponderance of the 
evidence is against the veteran's claim for entitlement 




to benefits pursuant to 38 U.S.C.A. § 1151 for disability 
claimed to have resulted from a VA hospitalization in 
February 1979, and her appeal is denied.


ORDER

Entitlement to compensation under 38 U.S.C.A. § 1151, for 
disability claimed to have resulted from a VA hospitalization 
in February 1979 is denied.




	                        
____________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


